Title: From University of Virginia Board of Visitors to Virginia Senators and Representatives in Congress, 30 November 1821
From: University of Virginia Board of Visitors
To: Virginia Senators and Representatives in Congress


                        Gentlemen
                        
                            University
                            Nov. 30. 1821.
                    We learn that it is in contemplation with other seminaries of science in the US. to petition Congress at their ensuing session for a repeal of the duty on books imported from abroad. this tax, so injurious to the progress of literature, concerning nearly the interests of those for whose benefit our state has established the institution committed to our charge, we think it our duty to cooperate with our sister institutions in obtaining the relief so desirable for all. we have therefore prepared the petition now inclosed, in which the grounds of our application are so particularly detailed, that they need not be here repeated. persuading ourselves that you will consider this measure for the benefit of our youth claiming equally with the University itself the patronage of the state, we have to sollicit your advocation of it in both houses of Congress. as similar applications are proposed from other quarters of the Union, your own judgment and discretion will decide on the degree of concert, in the time and mode of proceeding which will be most advisable. committing the subject therefore to your enlightened sense of it’s importance to our common country we salute you with assurances of our esteem and high consideration.
                        Th: Jefferson
                    Rector